Ross, J.
Appellants contend that the provision of the Civil Code to the effect that persons doing business as partners, contrary to the provisions of the article requiring the filing and publishing of a certificate showing the names and residence of all of the members of the partnership, “ shall not maintain any action upon or on account of any contracts made or transactions had in their partnership name,” also preclude such persons from assigning a valid claim held by them as partners. There is nothing in the point.
Judgment affirmed with ten per cent damages.
McKinstry, J., and McKee, J., concurred.